DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, drawn to claims 27-28, 30-31, 34-40, and 42-44, in the reply filed on 8/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim(s) 31 is/are objected to because of the following informalities:  
In claim(s) 31, the term ‘a biopsy sample’ should be amended to recite the biopsy sample.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 28 and 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term ‘optionally’ is recited in claims 28 and 31 such that it is not clear whether the limitations that follow are meant to be part of the claimed invention comparable to the guidance set forth in MPEP § 2173.05(d).  MPEP § 2173.05(h)(II) does provide guidance that the term ‘optionally’ when recited in claims is not indefinite per se.  However, in the instance of this application, it is not clear whether ‘optionally’ is meant to encompass a conditional structure or device function which occurs under particular instances (i.e., during insertion / inflation), or whether the term ‘optionally’ is an unintended term that remains from drafting for foreign / non-US practice. 
Particular to claim 31, the body of the claim appears to limit a feature and then recite it again as optional where claim 31 recites 
wherein the contact region comprises a sample collection surface for providing a biopsy sample, optionally wherein the contact region comprises a sample collection surface for providing a biopsy sample



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-28, 30-31, 34-40, and 42-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blitzer (US 20140171828 A1).

For claim 27, Blitzer teaches  A device for obtaining a brush biopsy sample [entire disclosure – see at least abstract] comprising a longitudinal shaft [80, 52, 56, 60, 62] having a first end [nearest 82] and a second end [nearest 10] and at least one brush head [10, 58-62] extending from the second end of the shaft, [Fig. 5], wherein the at least one brush head is moveable between a first uninflated position and a second inflated position. [throughout entire disclosure – see at least ¶88]. 

For claim 28, Blitzer teaches  The device of claim 27, wherein the brush head is unelongated in the first uninflated position and elongated in the second inflated position, [¶¶87-88], optionally wherein the brush head is 1 to 10 centimeters longer in [optional embodiment per second half of ¶87 where tip of device is optionally removably attached at 2-10 cm longer than the end of the inflatable structure 10 such that when inserted (e.g., through the patient’s mouth into the throat) and then inflated, a second position achieves an arrangement of 1 to 10 cm more in length than an un-inserted uninflated position]. 

For claim 30, Blitzer teaches  The device of claim 27, wherein the brush head comprises an inflatable contact region [outermost surface of 10 as shown in Fig. 2B] and a brush shaft. [any one of 80, 52, 56, 60, 62 can constitute a brush shaft where then the others of 80, 52, 56, 60, 62 would be the longitudinal shaft as first recited in claim 27]. 

For claim 31, Blitzer teaches  The device of claim 30, wherein the contact region comprises a sample collection surface [outermost surface of 10 as shown in Fig. 2B] for providing a biopsy sample [outermost surface of 10 as shown in Fig. 2B], optionally wherein the contact region comprises a sample collection surface for providing a biopsy sample. [see § 112(b) rejection – this appears to be a redundancy from the immediately preceding limitation]. 

For claim 34, Blitzer teaches  The device of claim 31, wherein the sample collection surface comprises bristled surface, a brush surface [¶11 and ¶¶43-44], a serrated surface [e.g., layout of Fig. 1A-2 is serrated], a honey comb surface, a saw tooth surface [layouts of Figs. 1A-2 are sawtoothed] or a porous surface.

For claim 35, Blitzer teaches  The device of claim 27, wherein the shaft comprises a means for inflating the brush head. [syringe 80-82 per ¶¶95-96]. 

For claim 36, Blitzer teaches  The device of claim 27, wherein the shaft is connected to a handle [80 is held and used by operator per ¶¶95-96 and so constitutes a handle], the handle comprising a means for inflating the brush head. [syringe 80-82 is functional structural equivalent under § 112(f) interpretation]. 

For claim 37, Blitzer teaches  The device of claim 36, wherein the handle is detachable from the shaft. [all components of Blitzer are capable of mutual detachment]. 

For claim 38, Blitzer teaches  The device of claim 27, wherein the device comprises a handle extending from the first end of the shaft, the handle comprising a light. [light as part of endoscope embodiment of ¶¶52-53]. 

For claim 39, Blitzer teaches  The device of claim 38, wherein the light is oriented to provide illumination along the longitudinal axis of the shaft. [light as part of endoscope embodiment of ¶¶52-53].

For claim 40, Blitzer teaches  The device of claim 38, wherein the handle is detachable from the shaft. [all components of Blitzer are capable of mutual detachment].

For claim 42, Blitzer teaches  A method of providing a nasopharyngeal sample from a subject, the method comprising contacting the nasopharynx of a subject with the device of claim 27. [per ¶¶5-6, ¶¶27-30]. 

For claim 43, Blitzer teaches  The method of claim 42, wherein the method is performed transorally. [per ¶¶5-6, ¶¶27-30].

For claim 44, Blitzer teaches  A method of providing an oral, oropharynx or hypopharynx sample from a subject, the method comprising contacting the oral cavity, oropharynx or hypopharynx of a subject with the device of claim 27. [per ¶¶5-6, ¶¶27-30].

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791